DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Method for forming an InGaN-containing layer on a GaN-containing region and porosifying at least a portion of the InGaN-containing layer and GaN-containing region

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 5-14 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Pasayat, et al. entitled "Fabrication of relaxed InGaN pseudo-substrates composed of micron-sized pattern arrays with high fill factors using porous GaN," Semicond. Sci. Technol., Vol. 34, p. 115020 (2019) (hereinafter “Pasayat”) in view of in view of U.S. Patent Appl. Publ. No. 2019/0393379 to Armitage, et al. (“Armitage”) and further in view of U.S. Patent Appl. Publ. No. 2009/0140274 to Wierer, et al. (“Wierer”). 
Regarding claim 1, Pasayat teaches a semiconductor processing method (see, e.g., the Abstract, Figs. 1-6, and entire reference) comprising:
forming a nucleation layer on a semiconductor substrate (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming an unintentionally doped GaN layer as a nucleation layer on a c-plane sapphire substrate; alternatively, see ¶[0023] of Wierer which teaches that the substrate (10) may be, for example, GaN or SiC);
forming a GaN-containing region on the nucleation layer (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming a Si-doped GaN layer on the unintentionally doped GaN layer);
forming an InGaN-containing layer on the GaN-containing region (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming an InGaN layer on the Si-doped GaN layer); and
porosifying a portion of at least one of the GaN-containing region and the InGaN-containing layer to form a porosified region (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that a doping-selective electrochemical etch was used to porosify the GaN:Si layer).  
Pasavat does not explicitly teach that the nucleation layer comprises an AlN layer, a NbN layer, a TiN layer, or an HfN layer.  However, in Figs. 7A-E and ¶¶[0102]-[0108] Armitage teaches an analogous method of forming a LED device comprised of a plurality of Group III-nitride layers formed on, for example, a sapphire substrate (202).  In ¶[0102] Armitage specifically teaches that a nucleation layer comprised of GaN or AlN may be formed on the substrate (202) prior to the formation of the n-type layer (204).  Thus, a person of ordinary skill in the art would look to the teachings of Armitage and would readily recognize that the nucleation layer utilized in the method of Pasavat may be comprised of AlN in place of GaN as this would involve nothing more than the use of a known equivalent for the same use.  The simple substitution of one known element for another to obtain predictable results is within the capabilities of a person of ordinary skill in the art.  See, e.g., MPEP 2143(B).  
Pasavat and Armitage do not explicitly teach that the InGaN-containing layer includes an active region on the porosified region, and wherein the active region comprises a greater mol.% indium than the porosified region.  However, in Figs. 1-4 and ¶¶[0023]-[0050] as well as elsewhere throughout the entire reference Wierer teaches an analogous method of producing a Group III-nitride-based device.  In Fig. 2 and ¶¶[0023]-[0026] Wierer specifically teaches that a portion of a GaN layer (12) grown on a substrate (10) is made porous (16) by electrochemical etching.  In Figs. 3-4 and ¶¶[0027]-[0038] Wierer teaches that this is followed by the growth of an InGaN relaxed region (26) and a device layer which include a light emitting region (34) (the n-type region (32) may be omitted).  In ¶¶[0039]-[0042] Wierer further teaches that the relaxed region (26) (and the n-type region) may be InxGa1-xN with x = 0.05 or 0.1 while the light emitting region (34) may be comprised of InxGa1-xN with a higher In content of x = 0.15 or 0.2.  Thus, a person of ordinary skill in the art would look to the teachings of Wierer and would be motivated to form an active InGaN-containing region on the porosified region in the method of Pasavat having a higher mol. % of indium as part of a process for forming a light emitting device having the desired band gap thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Pasavat teaches that the porosified region is formed by contacting the portion of at least one of the GaN-containing region and the InGaN-containing layer with an electrochemical etchant (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that the porous region is formed by contacting the GaN- and InGaN-containing regions with an electrochemical etchant).  
Regarding claim 5, Pasavat teaches that the porosified region is characterized by a void fraction of greater than 20 vol.% (see, e.g., section (3.1) of the Results and Discussion section which teaches that a porosity of 50-60% was achieved by electrochemical etching).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Armitage and further in view of Wierer and still further in view of U.S. Patent Appl. Publ. No. 2003/0107047 to Okuyama, et al. (“Okuyama”). 
Regarding claim 2, Pasavat, Armitage, and Wierer do not explicitly teach that the GaN-containing region is formed by selective area growth of GaN-containing material on exposed portions of the nucleation layer.  However, in Figs. 1-6 and Example 1 in ¶¶[0110]-[0120] as well as elsewhere throughout the entire reference Okuyama teaches a method for the selective growth of a Si-doped GaN layer (14) through openings (13) in a mask layer (12) provided on a substrate (10) followed by the deposition of an InGaN layer (15) in order to produce individual light-emitting elements.  In this manner it is possible to form individual light emitting elements which possess an active layer having a plurality of light-emitting wavelength regions without complicating the fabrication process.  Thus, a person of ordinary skill in the art would look to the teachings of Okuyama and would be motivated to utilize selective area growth of the GaN-containing material through exposed portions of a mask provided over the nucleation layer in the method of Pasayat and Wierer for this purpose.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Armitage and further in view of Wierer and still further in view of Okuyama and even further in view of International Patent Appl. Publ. No. WO 2013/121289 to Ohlsson, et al. (“Ohlsson”). 
Regarding claim 3, Pasavat, Armitage, and Wierer do not explicitly teach that the InGaN-containing layer is formed on the planar facets of the GaN-containing region.  However, as noted supra with respect to the rejection of claim 2, in Figs. 1-6 and Example 1 in ¶¶[0110]-[0120] as well as elsewhere throughout the entire reference Okuyama teaches a method for the selective growth of a Si-doped GaN layer (14) through openings (13) in a mask layer (12) provided on a substrate (10) followed by the deposition of an InGaN layer (15) onto planar facets on the GaN layer (14) in order to produce individual light-emitting elements.  In this manner it is possible to form individual light emitting elements which possess an active layer having a plurality of light-emitting wavelength regions without complicating the fabrication process.  Thus, a person of ordinary skill in the art would look to the teachings of Okuyama and would be motivated to utilize selective area growth of the GaN-containing material through exposed portions of a mask provided over the nucleation layer in the method of Pasayat and Wierer for this purpose.  
Pasayat, Armitage, Wierer, and Okuyama do not explicitly teach that the GaN-containing region is annealed to form a planar facet in the GaN-containing region.  However, in Figs. 12-13 and ¶¶[0049]-[0061] as well as elsewhere throughout the entire reference Ohlsson teaches an analogous method of forming truncated pyramidal-shaped GaN devices by selective area growth through a mask (111).  In ¶[0051] and Figs. 12b-c Ohlsson specifically teaches that a planarization process such as an in-situ etch back of the as-grown pyramidal volume element (115) is preferably performed in order to form a base element (115A) with a planar upper surface (115C) and that this is achieved by, for example, temperature assisted anisotropic etching which would necessarily involve annealing at a predetermined temperature.  Thus, a person of ordinary skill in the art would look to the teachings of Ohlsson and would be inclined to smoothen the top surface of the planar facets in the GaN layer (14) of Okuyama by performing an annealing step in the form of temperature assisted anisotropic etching with the motivation for doing so being to produce smoother surface facets for the formation of a higher quality light emitting diode. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Armitage and further in view of Wierer and still further in view of U.S. Patent Appl. Publ. No. 2019/0157069 to Song, et al. (“Song”). 
Regarding claim 6, Pasayat, Armitage, and Wierer do not explicitly teach that the active region is characterized by an amount of indium greater than 30 mol.%.  However, in Fig. 13A-D and ¶¶[0171]-[0178] Song teaches an analogous method of forming a light emitting device comprised of, inter alia, GaN and InGaN layers.  In ¶[0176] Song specifically teaches that in order to produce a light emitting device that is capable of emitting light with a peak wavelength of between 620 and 750 nm (i.e., to produce a red light), the In content of the quantum well layers (1332), (1334), and (1336) is preferably between 40 and 52%.  Thus, a person of ordinary skill in the art would look to the teachings of Song and would be motivated to utilize an InGaN layer which has an indium content of between 40 and 52 mol. % in order to produce a light emitting device which emits a red color.  
Regarding claim 7, Pasavat, Armitage, and Wierer do not explicitly teach that the active region is characterized by a peak light emission at a wavelength of greater than 620 nm.  However, as noted supra with respect to the rejection of claim 6, in Fig. 13A-D and ¶¶[0171]-[0178] Song teaches an analogous method of forming a light emitting device comprised of, inter alia, GaN and InGaN layers.  In ¶[0176] Song specifically teaches that in order to produce a light emitting device that is capable of emitting light with a peak wavelength of between 620 and 750 nm (i.e., to produce a red light), the In content of the quantum well layers (1332), (1334), and (1336) is preferably between 40 and 52%.  Thus, a person of ordinary skill in the art would look to the teachings of Song and would be motivated to utilize an InGaN layer which has an indium content of between 40 and 52 mol. % in order to produce a light emitting device which has a peak light emission of greater than 620 nm in order to emit a red color.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Armitage and further in view of Wierer and still further in view of U.S. Patent Appl. Publ. No. 2007/0111488 to Chakraborty, et al. (“Chakraborty”). 
Regarding claim 8, Pasayat, Armitage, and Wierer do not explicitly teach that the semiconductor substrate is a light emitting diode characterized by an external quantum efficiency of greater than or about 0.2%.  However, since the method of Pasavat and Wierer performs each and every step of the claimed process, the resulting light emitting diode must necessarily exhibit the same properties, namely an external quantum efficiency of greater than 0.2%.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, an external quantum efficiency of greater than 0.2%, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in Figs. 2-6 and ¶¶[0037]-[0068] as well as elsewhere throughout the entire reference Chakraborty teaches a method of forming high quality In-containing epitaxial layers, including InGaN-containing devices such as that shown specifically in Fig. 3 which includes a sapphire substrate (300), an n-GaN layer (304), and an InGaN/GaN MQW.  The operating characteristics of the resulting device are disclosed in Figs. 4-6 and ¶¶[0059]-[0061] which specifically teach that the external quantum efficiency is as high as 0.4%.  Thus, a person of ordinary skill in the art would be motivated to utilize the method of Pasayat and Wierer to produce an InGaN-based light emitting diode analogous to that shown in Fig. 3 of Chakraborty in order to produce a more efficient light emitting diode that has an external quantum efficiency of greater than 0.2%.  

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Wierer and further in view of Song and still further in view of Okuyama and even further in view of Ohlsson. 
Regarding claim 9, Pasayat teaches a semiconductor processing method (see, e.g., the Abstract, Figs. 1-6, and entire reference) comprising:
forming a GaN-containing region on a substrate (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming a Si-doped GaN layer on a substrate);
forming an InGaN-containing layer on the GaN-containing region (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming an InGaN layer on the Si-doped GaN layer),
forming a porosified region on a portion of at least one of the GaN-containing region and the InGaN-containing layer (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that a doping-selective electrochemical etch was used to porosify the GaN:Si layer), 
wherein the porosified region is characterized by a void fraction of greater than 20 vol.% (see, e.g., section (3.1) of the Results and Discussion section which teaches that a porosity of 50-60% was achieved by electrochemical etching).
Pasayat does not explicitly teach that the InGaN-containing layer includes an active region.  However, in Figs. 1-4 and ¶¶[0023]-[0050] as well as elsewhere throughout the entire reference Wierer teaches an analogous method of producing a Group III-nitride-based device.  In Fig. 2 and ¶¶[0023]-[0026] Wierer specifically teaches that a portion of a GaN layer (12) grown on a substrate (10) is made porous (16) by electrochemical etching.  In Figs. 3-4 and ¶¶[0027]-[0038] Wierer teaches that this is followed by the growth of an InGaN relaxed region (26) and a device layer which include a light emitting region (34) (the n-type region (32) may be omitted).  In ¶¶[0039]-[0042] Wierer further teaches that the relaxed region (26) (and the n-type region) may be InxGa1-xN with x = 0.05 or 0.1 while the light emitting region (34) may be comprised of InxGa1-xN with a higher In content of x = 0.15 or 0.2.  Thus, a person of ordinary skill in the art would look to the teachings of Wierer and would be motivated to form an active InGaN-containing region on the porosified region in the method of Pasavat having a higher mol. % of indium as part of a process for forming a light emitting device having the desired band gap thereupon.  
Pasayat and Wierer do not explicitly teach that the InGaN-containing active region is characterized by a peak light emission at a wavelength of greater than 620 nm.  However, in Fig. 13A-D and ¶¶[0171]-[0178] Song teaches an analogous method of forming a light emitting device comprised of, inter alia, GaN and InGaN layers.  In ¶[0176] Song specifically teaches that in order to produce a light emitting device that is capable of emitting light with a peak wavelength of between 620 and 750 nm (i.e., to produce a red light), the In content of the quantum well layers (1332), (1334), and (1336) is preferably between 40 and 52%.  Thus, a person of ordinary skill in the art would look to the teachings of Song and would be motivated to utilize an InGaN layer which has an indium content of between 40 and 52 mol. % in order to produce a light emitting device which has a peak light emission of greater than 620 nm in order to emit a red color.  
Pasayat, Wierer, and Song do not explicitly teach that the GaN-containing region is formed by selective area growth and annealing of an as-deposited GaN-containing material.  However, in Figs. 1-6 and Example 1 in ¶¶[0110]-[0120] as well as elsewhere throughout the entire reference Okuyama teaches a method for the selective growth of a Si-doped GaN layer (14) through openings (13) in a mask layer (12) provided on a substrate (10) followed by the deposition of an InGaN layer (15) onto planar facets on the GaN layer (14) in order to produce individual light-emitting elements.  In this manner it is possible to form individual light emitting elements which possess an active layer having a plurality of light-emitting wavelength regions without complicating the fabrication process.  Thus, a person of ordinary skill in the art would look to the teachings of Okuyama and would be motivated to utilize selective area growth of the GaN-containing material through exposed portions of a mask provided over the nucleation layer in the method of Pasayat and Wierer for this purpose.  
Pasayat, Wierer, Song, and Okuyama do not explicitly teach that the GaN-containing region is annealed.  However, in Figs. 12-13 and ¶¶[0049]-[0061] as well as elsewhere throughout the entire reference Ohlsson teaches an analogous method of forming truncated pyramidal-shaped GaN devices by selective area growth through a mask (111).  In ¶[0051] and Figs. 12b-c Ohlsson specifically teaches that a planarization process such as an in-situ etch back of the as-grown pyramidal volume element (115) is preferably performed in order to form a base element (115A) with a planar upper surface (115C) and that this is achieved by, for example, temperature assisted anisotropic etching which would necessarily involve annealing at a predetermined temperature.  Thus, a person of ordinary skill in the art would look to the teachings of Ohlsson and would be inclined to smoothen the top surface of the planar facets in the GaN layer (14) of Okuyama by performing an annealing step in the form of temperature assisted anisotropic etching with the motivation for doing so being to produce smoother surface facets for the formation of a higher quality light emitting diode.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 10, Pasayat teaches that the porosified region is formed by electrochemically etching a silicon-doped region in at least one of the GaN region and the InGaN-containing layer (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that the porous region is formed by contacting the GaN- and InGaN-containing regions with an electrochemical etchant).
Regarding claim 11, Pasayat teaches that the silicon-doped region is characterized by a silicon amount greater than 5×1017atoms/cm3 (see, e.g., the Experimental section on p. 2 which teaches that the Si-doped GaN has a doing concentration of 4-5×1018atoms/cm3).  
Regarding claim 12, Pasayat teaches that the silicon-doped region is electrochemically etched with an etchant comprising an acid (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that the porous region is formed by electrochemically etching the GaN- and InGaN-containing regions using an acid such as oxalic acid).
Regarding claim 13, Pasayat teaches that the acid comprises oxalic acid (see, e.g., Figs. 1-2 and the Experimental section on p. 2 which teach that the porous region is formed by electrochemically etching the GaN- and InGaN-containing regions using an acid such as oxalic acid).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasayat in view of Wierer and Song and further in view of Okuyama and still further in view of Ohlsson and even further in view of Armitage. 
Regarding claim 21, Pasayat teaches forming a nucleation layer on the substrate, and wherein the nucleation layer is disposed between the substrate and the GaN-containing layer (see, e.g., Fig. 1(a) and the Experimental section on p. 2 which teach forming an unintentionally doped GaN layer as a nucleation layer on a c-plane sapphire substrate which is disposed between the substrate and the Si-doped GaN-containing layer; alternatively, see ¶[0023] of Wierer which teaches that the substrate (10) may be, for example, GaN or SiC), but does not explicitly teach that the nucleation layer comprises a AlN layer, a NbN layer, a TiN layer, or an HfN layer.  However, in Figs. 7A-E and ¶¶[0102]-[0108] Armitage teaches an analogous method of forming a LED device comprised of a plurality of Group III-nitride layers formed on, for example, a sapphire substrate (202).  In ¶[0102] Armitage specifically teaches that a nucleation layer comprised of GaN or AlN may be formed on the substrate (202) prior to the formation of the n-type layer (204).  Thus, a person of ordinary skill in the art would look to the teachings of Armitage and would readily recognize that the nucleation layer utilized in the method of Pasavat may be comprised of AlN in place of GaN as this would involve nothing more than the use of a known equivalent for the same use.  The simple substitution of one known element for another to obtain predictable results is within the capabilities of a person of ordinary skill in the art.  See, e.g., MPEP 2143(B).  

Response to Arguments
Applicants’ arguments filed August 3, 2022, have been fully considered but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants’ proposed title has been reviewed, but it remains overly ambiguous as it does not sufficiently specify the method used to form an InGaN structure as disclosed and claimed in the instant application.  A proposed title has been provided by the Examiner.  
Applicants’ argue that Pasayat does not teach or suggest a nucleation layer which comprises AlN, NbN, TiN, or HfN as recited in claim 1.  See applicants’ 8/3/22 reply, p. 8.  Applicants’ argument is noted, but is moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2019/0393379 to Armitage, et al. has been introduced to teach the newly added claim limitations.  
Applicants incorporated the subject matter of claim 14 into claim 9 and initially argue that an ordinary artisan would not make the combination as suggested because Okuyama discusses the formation of hexagonal pyramidal trapezoidal with a planar upper surface as shownin Figs. 2A-B which would negate the need for further planarization as suggested by Ohlsson.  Id. at p. 8.  Applicants’ argument is noted, but is unpersuasive.  It is pointed out that although the upper facet on the GaN layer (14) in Figs. 2A-B of Okuyama is illustrated as being comprised of a planar surface, surface imperfections and/or other nonuniformities such as differences in thicknesses are necessarily present.  In this regard the temperature assisted anisotropic etching process of Ohlsson would permit further smoothening of the surface into preferred crystallographic plane(s) and the formation of GaN islands which possess the desired thickness as well as a more uniform thicknesses across all GaN islands as a result of the anisotropic etching process.  Accordingly, the Examiner has provided sufficient motivation for utilizing the method of Okuyama in order to perform what may be broadly considered as an annealing process.  
Applicants further argue that since the selective area growth of Okuyama occurs at approximately 1,000 °C, the temperature assisted anisotropic etching process of Ohlsson cannot be considered as an annealing step since ¶[0022] of the present application teaches that annealing is performed to sublimate a portion of the GaN-containing material from the apex of the region to form a planar facet.  Id. at pp. 8-9.  Applicants’ argument is noted, but is unpersuasive since it is based upon features which are not claimed.  As amended, claim 9 does not specifically require that the annealing step result in sublimation of a portion of the GaN-containing material.  Moreover, the Merriam-Webster online dictionary defines the word “anneal” as “to heat and then cool.”  Since the temperature assisted anisotropic etching process of Ohlsson necessarily heated and then cooled back down it therefore reads upon the step of “annealing of an as-deposited GaN-containing material.”  Moreover, the elevated temperature in the method of Ohlsson is used in combination with etching to achieve substantially the same effect, which is to remove a portion of the GaN material from a top surface thereof in order to form a planar facet.  Accordingly, it is the Examiner’s position that the temperature assisted anisotropic etching process of Ohlsson reads upon the annealing step as recited in amended claim 9.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714